Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Communication is in response to applicants’ amendment filed on January 6, 2021.



Response to Amendment

Applicant has amended claims 1, 4-6, 8-9, 12-14, 16-17, 20-22 and 24; and claims 1-24 are pending.



Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. William Konrad (Reg. No. 28,868), on February 2, 2021.


The application has been amended as follows:


Claim 1 (Currently Amended)	An apparatus for use with a host having a host address space, comprising:
an end-point device having at least one base address register, and memory resource allocation logic configured to:
 receive a request from a host requesting address space mapping configuration of an address space of the end-point device wherein the request includes at least one address space resize parameter defining a changed size of a requested address space mapping resizing; 
in association with the request, configure mapping of the address space of the end-point device to the host address space; and
;
wherein the request includes a multi-protocol layer (MPL) stack write request issued by the host to the end-point device, wherein the end-point device has a Vendor-Specific Extended Capability (VSEC) data structure and wherein the memory resource allocation logic is configured to populate the VSEC data structure with the at least one address space resize parameter in response to the MPL stack write request, wherein the completion notice includes a completion field of the VSEC data structure, and wherein the memory resource allocation logic is configured to populate the completion field upon completion of a requested address space configuration, for reading by the host with an MPL stack read request.


Claim 3 (canceled)


Claim 9 (Currently Amended)	A method, comprising:
an end-point device receiving a request from a host requesting address space mapping configuration of an address space of the end-point device wherein the request includes at least one address space resize parameter defining a changed size of a requested address space mapping resizing; 
in association with the request, configuring mapping of the address space of the end-point device to a host address space; and
;
wherein the request includes a multi-protocol layer (MPL) stack write request issued by the host to the end-point device which upon execution, causes population of a Vendor-Specific Extended Capability (VSEC) data structure in the end-point device with the at least one address space resize parameter, and the completion notice includes a completion field of the VSEC data structure, populated by the end-point device upon completion of a requested address space configuration and read by the host with an MPL stack read request. 



Claim 11 (canceled)


Claim 17 (Currently Amended)	A system, comprising:
host including a central processing unit and having a host address space; and
an end-point device coupled to the host and having at least one base address register, wherein the host has memory resource allocation logic configured to generate and send to the end-point device, a request requesting address space mapping configuration of an address space of the end-point device wherein the request includes at least one address space resize parameter defining a changed size of a requested 
 receive a request from a host requesting configuration of an address space of the end-point device wherein the request includes at least one address space resize parameter defining a changed size of a requested address space resizing; 
in association with the request, configure the mapping of address space of the end-point device to the host address space; and
in response to the request, issue a completion notice to a requesting host upon completion of a requested address space mapping configuration;
wherein the memory resource allocation logic of the host is configured to generate an MPL stack read request and generate and issue to the end-point device, the request as a multi-protocol layer (MPL) stack write request, wherein the end-point device has a Vendor-Specific Extended Capability (VSEC) data structure and wherein the memory resource allocation logic of the end-point device is configured to populate the VSEC data structure with the at least one address space resize parameter in response to the MPL stack write request, wherein the completion notice includes a completion field of the VSEC data structure, and wherein the memory resource allocation logic of the end-point device is configured to populate the completion field upon completion of a requested address space configuration, for reading by the host with an MPL stack read request. 





Claim 19 (canceled)


Claims 1-2, 4-10, 12-18 and 20-24 is/are allowed.
Claims 3, 11 and 19 is/are cancelled.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of a system, comprising: host including a central processing unit and having a host address space; and an end-point device coupled to the host and having at least one base address register, wherein the host has memory resource allocation logic configured to generate and send to the end-point device, a request requesting address space mapping configuration of an address space of the end-point device wherein the request includes at least one address space resize parameter defining a changed size of a requested address space mapping resizing 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAZU A MIAH/Primary Examiner, Art Unit 2441